Citation Nr: 1205534	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  09-02 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder to include as secondary to service-connected disability. 

2.  Entitlement to service connection for a right ankle disorder to include as secondary to service-connected disability. 

3.  Entitlement to service connection for a low back disorder to include as secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from July 10, 1996 to August 22, 1996.  

This matter comes to the Board of Veterans' Appeals (Board) on from rating action by the Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for a right ankle disorder to include as secondary to service-connected disability and entitlement to service connection for a low back disorder to include as secondary to service-connected disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a present bilateral knee disability.   


CONCLUSION OF LAW

The criteria for service connection for a bilateral knee disorder to include as secondary to service-connected disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The VCAA duty to notify the Veteran was satisfied in a letter dated in July 2007 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence. 

There is no allegation from the Veteran that she has any evidence in her possession that is needed for full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content. 

With respect to the Dingess requirements in August 2008, the RO provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With that letter, the RO effectively satisfied the remaining notice requirements with respect to the issue decided below.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.   

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration. 

These four factors are: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations of certain diseases during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4). 

With respect to the third factor above, the types of evidence that "indicate" that a current disability "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained VA treatment records.  Next, the Veteran was examined by VA in conjunction with this claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Board finds that the examination provided is adequate for a decision to be made on this issue.  Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  

Significantly, neither the Veteran nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection 

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.306. "  [I]n order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999); 38 C.F.R. § 3.303(a).  

In addition, service connection may be presumed for certain chronic diseases, which are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Thompson v. Gober, 14 Vet. App. 187, 188 (2000); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Furthermore, the Board notes that in some cases, lay evidence will be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355   (Fed. Cir. 2009).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); see also Charles v. Principi, 16 Vet. App 370, 374 (2002).   

The Veteran contends that she has a bilateral knee disorder that is related to her service-connected right hip disorder.  The Veteran's service treatment records for show no complaint, diagnosis, or treatment for knee problems.  . 

VA records show that the Veteran complained of right knee pain in November 2005.  She had full range of motion and no diagnosis was given.  

The Veteran was examined by VA in September 2007.  The claims file was reviewed.  The Veteran complained of knee pain.  Examination showed flexion to 130 degrees and extension to 0 degrees.  X-rays were negative.  The examiner diagnosed bilateral knee strain.  

In January 2008, VA obtained an addendum opinion from the September 2007 examiner.  The examiner stated that X-rays are negative and that there is no quantifiable or objectively identifiable abnormality in the bilateral knees.  

The Veteran was next seen in June 2008 for right knee pain for VA outpatient treatment.  She had full range of motion and a normal gait.  Pain, probably a residual from strain/sprain combined with weight related overuse.  She was again seen in August 2008 for right knee pain.  Motion was full, there was no instability and X-rays were normal.  The diagnosis was pain which was consistent with patellofemoral pain syndrome on the right.  In January 2009 the Veteran reported improvement of pain with therapy.  The examiner stated that the right knee pain was not caused by the right hip pain and noted a behavioral component to the pain complaints.  No diagnosis was provided.  

Here, the evidence shows that the Veteran does not have a current bilateral knee disability.  In considering the Veteran's contentions that she suffers from a bilateral knee disorder secondary to her service-connected right hip disorder, the Board acknowledges that she is competent to report symptoms that she came to know through the use of her senses.  Layno, 6 Vet. App. at 469.  

The Veteran's statements regarding her symptomatology are outweighed by the current findings of the VA examiners who determined that the Veteran does not suffer from bilateral knee disorder.  The Veteran has not alleged a continuity of symptomatology since service, and the most probative medical evidence of record does not otherwise support her contention that she has a current bilateral knee disorder that is related to service.  The Board notes that VA records show findings of bilateral knee strain; however that same examiner stated in an addendum opinion that the Veteran did not have a bilateral knee disorder.  The VA examiner conducted a complete examination and found that the Veteran did not have a bilateral knee disorder.  Furthermore, the Veteran has submitted no evidence to show that she currently has any knee disorder.  In short, no probative medical opinion or other medical evidence showing that the Veteran currently has a bilateral knee disorder has been presented.  Rabideau v. Derwinski, 2 Vet. App. at 143.  

The Veteran's opinion is not credible since the determination here of a current diagnosis is a complex medical question where the diagnosis clearly depends on medical findings, (See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007), and requires review of objective testing procedures.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). Without evidence of a current disorder, service connection cannot be granted.  Rabideau v. Derwinski. 

Pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Absent evidence of a current disability, the Board does not need to further consider the potential etiology of the condition claimed, including whether it is attributable to the Veteran's service or to a service connected disability.  Thus, a confirmed finding has not been shown at any time during the pendency of the claim.  For these reasons, the elements for service connection have not been met, and this claim must be denied.  The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011). 


ORDER

Service connection for a bilateral knee disorder to include as secondary to service-connected disability is denied.  


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 

In a January 2008 addendum opinion the September 2007 VA the examiner stated that it was not likely that the right ankle sprain is related to the right hip disorder.  No rationale was provided.  Thus the opinion is not adequate for adjudication purposes, and remand is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Additionally, in September 2007, the VA examiner diagnosed scoliosis of the lumbar spine.  In a January 2008 addendum opinion, the diagnosis was mild lumbar scoliosis.  The examiner stated that this was a congenital defect and not the result of the Veteran's right hip disorder.  However he did not address whether the disorder is aggravated by the right hip disorder.  Thus the opinion is not adequate for adjudication purposes, and remand is required.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).   

Accordingly, the case is REMANDED for the following action:

1.  Refer the file to the VA clinician who offered the addendum opinion of January 2008.  If that examiner is no longer available, have the file reviewed by another qualified VA physician for the requested information.  The examiner should review the file and offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's right ankle disorder and/or her low back disorder is due to or aggravated by her service-connected right hip disorder.  Complete rationale must be provided.  If any question cannot be answered without resorting to speculation, the physician should state the reason.  If the examiner opines that the questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so (why is the causation unknowable?), must be provided.  

2.  Then, the RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested report does not adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011); See also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Following completion of the above, the claim for should be readjudicated.  If any benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The claim should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


